Citation Nr: 1735810	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under the Montgomery GI Bill - Selected Reserve, 10 U.S.C. Chapter 1606.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The appellant served in the Army Selected Reserve from March 2008 to May 2015.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

The Board previously considered and remanded this issue in July 2015 and December 2016.  The Education Center substantially complied with the Board's remand directives by directly seeking information from the Department of Defense on appellant's eligibility.  Additional remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of appellant's April 2014 Board hearing is of record.


FINDING OF FACT

After receiving educational assistance in 2009, appellant's eligibility was suspended; according to the Defense Department, the suspension continued until he transferred from the Selected Reserve.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under the Montgomery GI Bill - Selected Reserve 10 U.S.C. Chapter 1606 have not been met.  10 U.S.C. 
§§ 16132, 16134 (West 2014); 38 C.F.R. § 21.1034, 21.7540 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellant asserts that he should be given educational assistance because he was a member in good standing of the Selected Reserve.

VA is required to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify requirements are implicated.  The Court recognized that these procedural duties do not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the law is dispositive of the issue of entitlement to educational assistance and VA's procedural duties are not implicated.

Educational assistance is available to a person who is enlisted for service in the Selected Reserve for a period of not less than six years and has completed the requirements of a secondary school diploma or equivalent certificate.  10 U.S.C. 
§ 16132(a).  Educational assistance under this chapter shall be provided through the Department of Veterans Affairs.  10 U.S.C. § 16136.  For each person who becomes entitled to educational assistance under subsection (a), the Secretary of Defense shall transmit a notice of entitlement to the Secretary of Veterans Affairs upon request.  10 U.S.C. § 16132(c).  Educational assistance may not be provided under this chapter to a member who fails to participate satisfactorily in required training as a member of the Selected Reserve.  10 U.S.C. § 16134. 

The Department of Veterans Affairs will decide if a reservist meets the requirement for a secondary school diploma.  The Armed Forces will decide whether a reservist has met all other eligibility criteria in order to receive educational assistance under 10 U.S.C. chapter 1606.  38 C.F.R. § 21.7540.

Appellant served in the Selected Reserve from March 2008 to May 2015.  In the winter, spring, and fall of 2009, he attended community college with educational assistance through the Montgomery GI Bill- Selected Reserve.  Thereafter, his eligibility for educational assistance was suspended.  At the Board hearing, appellant testified that he was told by a VA representative that if he improved his grades and paid out-of-pocket, he could regain eligibility for educational assistance.  Appellant's transcript shows he maintained improved grades in 2011 and 2012.  He asserts that his educational assistance should have been reinstated.  

The governing regulation explains that while VA disperses the funds, the Armed Forces, not VA, will decide a reservist's eligibility for educational assistance.  38 C.F.R. § 21.7540.  VA contacted the Department of Defense on multiple occasions inquiring as to appellant's eligibility for educational assistance.  The February 2013 response from the Department of Defense shows that appellant's eligibility for educational assistance was suspended on March 7, 2011 due to unsatisfactory participation and continued to be suspended.  Appellant submitted a February 2013 letter from the Reserve Personnel Actions Center, which states appellant was a current member of the Army Reserve in good standing as a satisfactory participant and his command considered him eligible for education benefits.  VA sought clarification from the Department of Defense.  A VA representative contacted the Defense Department in January 2017 and was told appellant's command never took him off suspension and he transferred out of the Selected Reserve in May 2015.  

VA cannot speculate as to the apparent inconsistency between the February 2013 letter and the continuation of his suspended status.  The Department of Defense notified VA that appellant's eligibility for educational assistance was suspended from March 7, 2011 through May 16, 2015.  VA is bound by this finding of the Defense Department.  The Court has held in similar circumstances that service department findings are binding on VA.  See Spencer v. West, 13Vet. App. 376, 380 (2000) (quoting Duro v. Derwinski, 2 Vet. App. 530, 532 (1992)).  Given the suspension, appellant is not eligible for educational assistance from March 7, 2011 to May 16, 2015.  38 C.F.R. § 21.7540(a). 
      

ORDER

Eductional assistance under the Montgomery GI Bill - Selected Reserve, 10 U.S.C. Chapter 16 is denied.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


